Citation Nr: 0529527	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.   Entitlement to service connection for a right shoulder 
disability.

2.   Entitlement to an initial disability evaluation in 
excess of 10 percent for asthma.  

3.   Entitlement to an initial compensable disability 
evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from July 1995 to May 
2001.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board remand in November 2003 addressed initial 
evaluations for chronic low back pain and a left testicle 
cyst, which the RO had assigned in a January 2002 rating 
decision and the veteran disagreed with.  The record shows 
that, pursuant to the Board remand, the RO issued a statement 
of the case in December 2004.  The veteran did not complete 
an appeal and the issues were not mentioned in the 
representative's presentations in February 2005 and October 
2005.  Therefore, these issues are not before the Board on 
appeal and they will not be addressed in this decision.    


FINDINGS OF FACT

1.   The competent medical evidence does not show the current 
diagnosis of a right shoulder disability.

2.   On a facts found basis, asthma is manifested by 
pulmonary function testing showing FEV-1, 71 percent and FEV-
1/FVC, 78 percent post broncodilation, and it has required 
intermittent inhalation or oral bronchodilator therapy.  

3.   On a facts found basis, from August 30, 2002, tinea 
pedis effects approximately 5 percent of the body surface; 
prior to August 30, 2002, tinea pedis affected a small 
nonexposed surface area.




CONCLUSIONS OF LAW

1.   A right shoulder disability was not incurred in or 
aggravated by active service.   38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.   The criteria for an initial disability evaluation in 
excess of 10 percent for asthma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.97, 
Diagnostic Code 6602 (2005).

3.   The criteria for an initial disability evaluation of 10 
percent for tinea pedis have been met from August 30, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806, in effect prior to and after August 30, 
2002. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his initial claim 
with VA in April 2001.  The RO did not provide the veteran 
with notice of the VCAA prior to the decision on the claim of 
service connection for the right shoulder in May 2001.  He 
received VCAA notice in January 2004, prior to the 
supplemental statement of the case in December 2004. 
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has not been met.  However, to decide the appeal 
would not be prejudicial to the claimant.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim for service connection, the RO 
specifically informed the appellant in the in the previously 
mentioned letter what kind of evidence was needed to 
substantiate the claim.  With regard to the information and 
evidence that VA would seek to provide, the RO did inform him 
that it would assist him in obtaining medical evidence or 
reports that he provided enough information about to enable 
VA to obtain such evidence.  With regard to informing the 
claimant about the information and evidence he was expected 
to provide, the RO told him that he should submit the kind of 
evidence it had described in the letters as evidence which 
would be relevant to substantiating the claims for service 
connection.  The appellant may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claim, but 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The VCAA notice letter invited him to identify or submit 
evidence that should be considered.  In any event, there is 
no allegation from the claimant that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of the claim.  When considering the notification 
letters, the rating decision on appeal and the statement of 
the case and supplemental statement of the case, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been adequately satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided a VA examination and nexus 
opinion regarding the claimed disability of the right 
shoulder.  Thus the Board finds the development is adequate 
when read in its entirety and that it satisfied the directive 
in the remand order and the obligations established in the 
VCAA.

Regarding the initial ratings for asthma and tinea pedis, in 
such circumstances, under 38 U.S.C.A. § 7105(d), upon receipt 
of a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by a grant of the 
benefits sought or withdrawal of the notice of disagreement.  
The VA General Counsel held recently that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03.  

Here the initial rating determination was in May 2001 but a 
VCAA letter was issued in January 2004.  However, the 
development viewed in its entirety indicates VA has completed 
the essential development and procedural steps outlined in 
the VA General Counsel's precedent opinion.  For example, the 
veteran was issued development assistance through the May 
2001 rating decision, January 2002 statement of the case, and 
the December 2004 supplemental statement of the case.  
Relevant VA treatment records through early 2004 were 
obtained and the RO completed VA examinations before it 
initially decided the claims.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant VA clinical records are 
included in the file and VA examiners has access to relevant 
records.  VA's duty to assist the veteran in the development 
of the claim has been satisfied and the Board will turn to a 
discussion of the issues on the merits. 


Analysis

Service Connection

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The facts 
must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d).

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, it appears that the VA medical 
opinion directed to the existence of a right shoulder 
disability was based upon a consideration of the pertinent 
record and took into account the veteran's history.  Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The examiner referred to the veteran's 
service medical records that noted a visit for the right 
shoulder in February 2001 and follow-up in March 2001 and 
that noted no history of trauma, normal X-ray and a complaint 
of shoulder pain since 1996.  The assessment in the service 
record dated in February 2001 was mild supraspinatus strain.  
The RO did not limit or constrain the VA examiner's review 
and the examination report indicated the examiner reviewed 
relevant records from military service.  See, e.g., Colayong 
v. West, 12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 
Vet. App. 260, 268-69 (1994).  As with any piece of evidence, 
the credibility and weight to be attached to these opinions 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The claimant's personal belief, no 
matter how sincere, unsupported by competent medical 
evidence, cannot form the basis of a claim.  Voerth v. West, 
13 Vet. App. 117 (1999).  In response to the VA opinion, the 
appellant did not challenge the specific conclusions with any 
competent medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). The Board cannot 
overlook the fact that a medical board examination in 
September 2000 found normal upper extremities and there was 
no reference to a painful shoulder in the medical history, 
which contradicts the veteran's self-reported history.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  After the 
VA examination, which the examiner described as showing no 
objective findings and no disability, there is an extensive 
record of outpatient treatment through early 2004 that does 
not refer to any disability of the right shoulder, although 
there was an isolated reference to on day of muscle pain in 
June 2001 with no history of injury, according to the 
clinical record entry.  Thus, service connection for a right 
shoulder disability must be denied on the basis that there is 
no current diagnosis of a right shoulder disability.  See, 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted).  
 
Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco-- that the present level of the 
veteran's disability is the primary concern in an claim for 
an increased rating and that past medical reports should not 
be given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  See also 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) (providing that 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, unless specifically provided on basis of facts 
found).

As the veteran filed the claim for tinea pedis on which this 
appeal is based prior to August 30, 2002, his claim requires 
a review of both versions of the rating criteria.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

The revised version appears more favorable to the veteran 
based on a facial comparison as it allows for a more precise 
evaluation based upon a percentage of total body or exposed 
area effected and removes imprecise adjectival terms that did 
not present bright lines of demarcation between the 
incremental levels of disability.  For example, in the former 
scheme, a noncompensable evaluation was provided for slight, 
in any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was provided 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was assigned for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
contemplated ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant manifestations.  

By regulatory amendment, effective August 30, 2002, 
substantive changes set forth below were made to the 
schedular criteria for evaluating the skin.  See Amendment to 
Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 49596 
(July 31, 2002).  In the current rating scheme, a 10 percent 
evaluation is provided with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  The 
next higher evaluation of 30 percent may be assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.  The next 
higher evaluation of 60 percent may be assigned for 
dermatitis or eczema with more than 40 percent of the entire 
body or exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  

The VA examination in 2001 and contemporaneous outpatient 
records through 2004 noted the service-connected disability 
was confined to feet with the plantar surfaces and inner 
sides and arches being mentioned as affected areas.  The 
examination found mild tinea pedis and outpatient reports 
referred to the disability as stable.  Overall, the Board 
finds these manifestations initially more nearly approximate 
the 0 percent evaluation under the former version of 
Diagnostic Code 7806.  He did not manifest the extent of 
involvement of tinea pedis according to the examiner's 
description of the manifestations to more nearly approximate 
the 10 percent evaluation as it required at a minimum an 
exposed surface or extensive area being affected.  However 
under the revised rating scheme the regulation is not clear 
as to how the percentage of body surface is to be calculated, 
as it was not explained in the supplemental information that 
was published with the final regulation.  In any event, the 
Board believes the information on file provides enough detail 
to permit an informed determination of the percentages of 
surface affected, which is a significant substantive change 
from the former scheme, and thus another remand is not 
necessary.  

According to the "rule of nines" which is an assessment 
tool to accurately determine the total body surface involved 
in burn injury, the feet would equate with 7 percent of the 
body surface (each foot dorsal and plantar surface combined 
being 3.5 percent).  Application of the benefit of the doubt 
rule is warranted in the veteran's case as to percent of body 
surface more nearly approximated by tinea pedis disability.  
Thus, Board finds that he meets the criteria for a 10 percent 
evaluation on the basis of surface area involvement of at 
least 5 percent but less than 20 percent.  See 1543 Current 
Medical Diagnosis & Treatment 2003 (42nd Edition) and 647 
Cecil Textbook of Medicine (22nd Edition, 2004).  The Board's 
review of the evidentiary record does not raise a question as 
to which of two evaluations would more properly classify the 
severity of the veteran's skin disability under the current 
and former rating criteria, taking into account the intended 
application of the rating criteria and the sufficiently 
detailed skin examination in 2001, and the subsequent 
outpatient record references to a stable disability of the 
feet for which the veteran is service-connected.  38 C.F.R. 
§§ 3.326, 3.327, 4.3, 4.6 and 4.7.  

The rating scheme for bronchial asthma provides a 100 percent 
rating for FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A 60 percent rating is 
provided for FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. A 30 percent rating is 
provided for FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication. A 10 percent rating is provided for FEV-1 of 71- 
to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy. 
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

In amending the criteria for pulmonary diseases such as 
asthma, VA pointed out the testing for pulmonary function 
would evaluate the results after optimum therapy and, that 
the results of such tests reflected the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  VA 
believed that using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996). 

Regarding asthma, the Board observes that what is noteworthy 
is the amount of clinical data regarding asthma.  It is clear 
from the clinical records and the history obtained on 
examination that the manifestations of asthma have not 
worsened appreciably to warrant a staged rating.  The VA 
examination in 2001 and more recent outpatient records 
include a pulmonary function report.  Collectively the record 
shows the veteran's asthma does not meet the minimum 
thresholds or the relevant rating elements for a 30 percent 
rating on the basis of the PFT (FEV-1 71 percent, FEV-1/FVC 
78 percent after therapy) or the therapy-based alternative 
for the various interval ratings on a facts found basis.   
Regarding the latter, an inhaler was prescribed on an as 
needed basis in 2001 and the subsequent references to asthma 
through early 2004 reports find the disability as stable with 
the veteran reporting in July 2003 that he had no attacks for 
about a year.  Then in January 2004 it was reported he had 
not used any inhaler for more than six months.  Thus on a 
facts found basis the pulmonary function results and the 
intermittent need for inhalation or bronchodilation as 
described support no more than an initial 10 percent 
evaluation.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for asthma is denied.  

Entitlement to an initial 10 percent disability evaluation 
for tinea pedis is granted from August 30, 2002, subject to 
the regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


